

116 HCON 120 IH: Expressing the sense of Congress that the Secretary of the Navy should name the next Virginia-class submarine of the United States Navy the “USS Wisconsin”.
U.S. House of Representatives
2020-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. CON. RES. 120IN THE HOUSE OF REPRESENTATIVESOctober 2, 2020Mr. Kind (for himself, Mr. Gallagher, Mr. Sensenbrenner, Ms. Moore, Mr. Pocan, Mr. Grothman, Mr. Steil, and Mr. Tiffany) submitted the following concurrent resolution; which was referred to the Committee on Armed ServicesCONCURRENT RESOLUTIONExpressing the sense of Congress that the Secretary of the Navy should name the next Virginia-class submarine of the United States Navy the USS Wisconsin.Whereas Wisconsin has a rich and historical connection to the United States Navy, evidenced particularly by the fact that the submarine fleet of the United States Navy produced 28 freshwater submarines for the World War II war effort;Whereas the first USS Wisconsin (BB–9) was an 11,565-ton Illinois-class battleship that was commissioned in 1901, sailed as the flagship of both the Pacific Squadron and Asiatic Fleet, and went on to sail in the Great White Fleet that circumnavigated the globe;Whereas the USS Wisconsin (BB–64), commonly known as Big Wisky and the Last Battleship, was commissioned in 1944 and served in every major conflict until its decommissioning in 1991, including World War II, the Korean War, and the Persian Gulf War;Whereas the USS Wisconsin (BB–64) continues to play a vital role in educating visitors to Hampton Roads, Virginia, about the famed history of the ship;Whereas individual citizens of Wisconsin have played a crucial role in the history of the United States Navy, including—(1)Admiral Marc A. Mitscher, who was one of the first aviators of the United States Navy and was born in Hillsboro, Wisconsin; and(2)Green Bay native Vice Admiral James H. Flatley, Jr., who was a key figure in the Battle of the Coral Sea and the Guadalcanal campaign;Whereas 63 citizens of Wisconsin have been recipients of a Medal of Honor, including 10 citizens of Wisconsin who have received a Medal of Honor from the Department of the Navy; andWhereas there has not been a USS Wisconsin in service for nearly 3 decades: Now, therefore, be itThat the Secretary of the Navy should name the next Virginia-class submarine of the United States Navy the USS Wisconsin.